Stephens, J.
1. The various exceptions taken to the' charge of the court are without merit, and show no error. The charge fairly presented all the issues and substantially covered all matters contained in the various requests to charge.
2. The court committed no error in sustaining the objection to the testimony offered' as set out in the 19th ground of the amendment to the motion for new trial: Nor was there error in overruling the objections to the admission of the testimony offered for the purpose therein stated, as set out in the 20th, 21st, 22d, and 23d grounds.
3. The alleged newly discovered evidence set forth in the 26th ground of the amendment to the. motion for new trial was merely cumulative in its nature, and, a counter-showing having been made on the hearing of the motion, there -was not presented sufficient cause for a new trial.
4. The evidence supported the verdict and no error of law was committed by the trial judge in overruling the motion' for new trial.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.